         Case 3:20-cv-03345-WHO Document 94 Filed 11/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: November 10, 2020          Time: 14 minutes       Judge: WILLIAM H. ORRICK
                                  2:41 p.m. to 2:55 p.m.
 Case No.: 20-cv-03345-WHO        Case Name: BMA LLC v. HDR Global Trading Limited



Attorney for Plaintiff: Pavel I. Pogodin
Attorneys for Defendant: Stephen D. Hibbard, Jason S. McDonell, Matthew Silveira, Peter
Altman, Doug Yatter, Ed Takashima, and Patrick Smith

 Deputy Clerk: Jean Davis                              Court Reporter: Katherine Sullivan


                                        PROCEEDINGS

Motion hearing conducted via videoconference. The Court treats the pending motions as case
management matters and rules as follows: Defendants’ motion to consolidate this action with
related case Dolgov v. HDR Global Trading Limited, Case No. 20-cv-07140, is GRANTED.
[Dkt. No. 85]. Defendants’ motion to dismiss the Second Amended Complaint and plaintiffs’
motion for leave to file a Third Amended Complaint are DENIED as moot. [Dkt. Nos. 42, 46].
Defendants’ motion to stay discovery is GRANTED. [Dkt. No. 43]. Discovery is stayed until
further order of the Court at or after the hearing of subsequent motions to dismiss. No further
orders on those motions will be forthcoming.

Plaintiffs’ counsel indicates that an amended consolidated complaint can be filed within 7 days.
Plaintiffs are directed to file the amended complaint within two weeks. The Court advises
plaintiffs’ counsel to pay particular attention to standing and causation issues, other matters
raised in defendants’ prior motion to dismiss, and to plead (if appropriate): how and when did
defendants engage in price manipulation techniques? Did plaintiffs trade on the BitMEX
platform? When? How much was lost?

Mr. Hibbard requests permission to make an in camera submission regarding improper conduct
of plaintiff’s counsel. The Court’s permission is not necessary for such a filing, and the Court has
no information at present to comment on the propriety of the proposed filing. Defense counsel
may take such action as he deems appropriate; he must serve plaintiffs’ counsel with any in
camera submissions.
